MEMORANDUM**
Dina Cherie Denham appeals her guilty-plea conviction and 144-month sentence for armed robbery, in violation of 18 U.S.C. §§ 2113(a) and (d), and using a firearm during a crime of violence, in violation of 18 U.S.C. § 924.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Denham has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Denham has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.